F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          AUG 29 2002
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

 ALBERT POAREO,
             Plaintiff - Appellant,                      No. 02-2136
 v.                                            (D.C. No. CIV-02-141-BB/LCS)
 GARY JOHNSON, Governor, State of                     (D. New Mexico)
 New Mexico; and ROBERT PERRY,
 Secretary of Corrections,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se state prisoner § 1983 civil rights appeal claiming that

certain New Mexico statutes are unconstitutional and that certain programs and



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
actions of the New Mexico Corrections Department constitute Eighth Amendment

violations. Mr. Poareo sought equitable relief and nominal damages. The district

court dismissed the complaint without prejudice for failure to exhaust

administrative remedies. Mr. Poareo appeals to this court.

      We agree with the district court that Appellant “may not prosecute his

claims in this Court unless and until he exhausts administrative remedies.” Order

at 2. After a thorough review of the brief and the record and for substantially the

same reasons set forth in the district court’s well-reasoned April 22, 2002, Order,

we hold that no relief is available to Mr. Poareo pursuant to § 1983.

      The decision of the district court is AFFIRMED. We remind Appellant

that because his motion to proceed without prepayment of the appellate filing fee

was granted, he must continue making partial payments on court fees and costs

previously assessed until such have been paid in full.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -2-